Citation Nr: 0117103	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension in the amount of $2,796.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
May 1944.  He died in July 1989.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by a Committee on 
Waivers and Compromises (COW) at the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's request for waiver of 
recovery of an overpayment of improved death pension in the 
amount of $2,796.  


FINDINGS OF FACT


1.  The appellant was awarded improved death pension in 1990 
at a rate which was based on her report that she had no 
income from any source.  

2.  At the time of the initial award and on various 
subsequent occasions, the appellant was notified in writing 
that she was obligated to report all changes of income and 
that failure to do so could result in creation of an 
overpayment subject to recovery.

3.  In December 1998 the RO learned that the appellant had 
been in receipt of previously unreported income from earnings 
during 1995.  Her death pension award was retroactively 
terminated to reflect this information, resulting in creation 
of an overpayment.  

4.  Two prior overpayments had been created by the 
appellant's denial of income, even though she had such 
income.  The RO had waived recovery of both overpayments.  

5.  Another overpayment was created in 1997 when the 
appellant was issued a check to replace a check which she 
claimed was missing, but which she had negotiated.  

6.  The appellant's repeated denial of the receipt of income, 
her repeated failure to report all income from all sources 
promptly and accurately despite multiple notices of her 
reporting obligations and her false claim of non-receipt of a 
check which she negotiated represents a pattern of unfair and 
deceptive dealings with the VA for the purpose of obtaining 
more VA benefits than she knew she was properly entitled to.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits is precluded by bad faith on the part of the 
appellant in the creation of the indebtedness.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1990 death pension was awarded to the appellant at 
a monthly rate that assumed, based on information furnished 
by the appellant in her May 1990 application, that she was in 
receipt of no income from any source.  The appellant was 
notified of the award by an August 1990 award letter.  The RO 
explained the computation of the award and advised her that 
she was obligated to notify the VA immediately in the event 
of any changes of income.  She was advised that failure to 
inform the VA promptly of income changes could result in the 
creation of an overpayment in her account.  Additional 
detailed reporting requirements were set forth in an 
attachment to the letter.  

Thereafter, the appellant submitted a number of annual 
improved pension eligibility verification reports in which 
she consistently reported that she received no income from 
any source, including wages from employment.  The monthly 
rate of pension paid to her was amended periodically to 
reflect statutory rate changes.  On each such occasion, the 
appellant was furnished further notice of her obligation to 
report all changes of income.  

In July 1993 the VA received information to the effect that 
in 1990 the appellant had received previously unreported 
income from four separate sources, the Quincy Corporation, 
Gadsden Tomato Company, RPS of Tallahassee, and the Florida 
Department of Labor.  An overpayment was created as a result 
of the adjustment and the appellant requested waiver.  
Attached to a financial status report submitted by the 
appellant in support of the waiver request was an earnings 
statement from Arby's Inc. for a pay period beginning in 
December 1993 and ending in January 1994.  

In February 1994, a COW at the RO reviewed the appellant's 
request for waiver of recovery of an overpayment in the 
amount of $5,162 and granted a waiver on the basis that 
recovery would be against equity and good conscience.  

In September 1994 the RO received information that the 
appellant had received unreported income during 1991 in the 
amount of $1,288 from the Department of Labor Employment 
Security.  Her pension award was retroactively reduced from 
February 1991 as a result of her receipt of this income.

In January 1996 the appellant was informed that the VA had 
received information that in 1993 she had received earned 
income from Arby's and from another employer.  Reduction of 
her pension award to reflect this income was undertaken, 
resulting in creation of an overpayment.  By a decision of 
October 1996, a COW granted a waiver of recovery of an 
overpayment of $1,554 on the basis that recovery of the 
indebtedness would be against equity and good conscience.  

The record shows that in 1997 the appellant reported that a 
pension check was missing.  A replacement check was issued to 
her.  The RO later learned that the appellant had received 
and cashed both checks.  An overpayment was created.  Waiver 
of recovery of the overpayment created by the issuance of 
duplicate checks was denied by a COW in April 1998.  She did 
not appeal that decision and that overpayment was recouped.  

The RO was informed in December 1998 that the appellant had 
been in receipt of income from earnings during 1995.  The 
appellant was notified that unless she provided information 
before February 1, 1999, concerning her income from wages and 
showed that the VA information was wrong, her benefits would 
be stopped and her award would be revised.  She did not 
respond to the RO's letter.  The appellant was informed by 
letter in February 1999 that since it had not heard from her, 
it was assumed that information received from Arby's 
concerning her employment there was correct.  Her pension 
award was terminated as of February 1, 1995, resulting in an 
overpayment.  She was notified the following month that the 
amount of the overpayment was $2,796.  The record show 
recoupment of $100 of that overpayment, with recoupment 
action stopping when she requested a waiver.  

The appellant requested in May 1999 that the overpayment be 
waived.  She cited a number of expenses for items such as 
rent, telephone, utilities, doctor bills and food.  In July 
1999 she submitted a financial statement showing that she had 
no income and that she had a past due medical bill.  The 
waiver request was reviewed by the COW in August 1999.  In 
denying a waiver, the COW cited the appellant's repeated past 
failure to inform the VA of income and her cashing of both an 
original and a duplicate benefit check for the same month as 
evidence of bad faith on her part in her dealings with the 
VA.  


II.  Analysis

The appellant is not contesting the creation or the amount of 
the overpayment charged in this case; consequently, the 
decision herein is limited to the issue of entitlement to 
waiver of recovery of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 443 (1991).  

An overpayment of VA benefits is subject to recovery if not 
waived.  Waiver of recovery of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2000).  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994); Farless v. Derwinski, 2 Vet. App. 555, 
556 (1992).  Under the law, there shall be no recovery of 
payment or overpayments of any benefits where the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991).  

The term "fraud" means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa) (2000).  See also 
VAOPGCPREC 4-85 (September 16, 1985).  Fraud and 
misrepresentation contain common characteristics and are 
considered as a single element.  

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain at another's expense.  A 
debtor's conduct in connection with a debt arising from VA 
benefits exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in loss to the Government.  
38 C.F.R. § 1.965(b)(2) (2000).  The burden of proof in 
establishing bad faith or fraud and misrepresentation lies 
solely with the Government.

In the present case, the record shows that when death pension 
was awarded to the appellant, the RO provided her with 
written information explaining that the rate of benefits paid 
to her depended in part on the amount of her income and she 
was notified of her obligation to report any changes of 
income or expenses.  The notice advised her of the amount and 
source of each category of income used in the computation of 
the award; no income was shown in any category, including 
earnings.  Similar notices were provided to her on a number 
of later occasions after amendments to her award as a result 
of statutory rate changes.  As a result of the information so 
provided, the appellant either knew or should have known the 
basis for the computation of her award and the obligations to 
the VA to which she was expected to adhere in order to 
continue to receive her pension award.  

Nevertheless, the appellant failed repeatedly to disclose to 
the VA that she was receiving income from various sources 
while receiving VA benefits computed at a rate which assumed 
that she had no income.  Two prior overpayments were created 
as the result of her failure to report income received from 
earnings.  Recovery of those overpayments was waived, but a 
third overpayment created by her retention of the proceeds of 
duplicate checks issued for the same month was denied.  The 
common denominator among these overpayments was that each was 
created as the result of the appellant's failure to report a 
material fact that had the potential to affect either her 
right to receive pension or the amount of pension.  

The appellant's failure to disclose the employment 
information that led to the creation of the present 
indebtedness was willful behaviour that showed an intent to 
obtain and retain VA benefits under false pretenses through 
willful deception of the VA.  At no time has the appellant 
denied that she had undisclosed income as a result of 
employment.  She has not claimed that she was unaware that 
any such unreported income could potentially have an impact 
on continued receipt of death pension benefits or offered an 
explanation as to why she did not report her income 
accurately.  

The Board can only conclude that the appellant's repeated 
failure to report the correct nature and amount of her income 
constitutes a uniform pattern of deceptive practices which 
establishes a willful intent on her part to obtain or retain 
VA benefits to which she knew she was not entitled.  
Accordingly, the Board finds that there was bad faith on her 
part in the creation of the overpayment.  Where bad faith is 
shown, consideration of the waiver claim under the equity and 
good conscience standard, including the question of financial 
hardship raised by the appellant on appeal, is barred by 
statute.  38 U.S.C.A. § 5302.  


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

